      5:18-cv-Q~067-i~S-~



     Michelle Baker(SBN 199130)                          Fig.
                                             "' t"RK J S. ricTRir7_ n_ _~ T
     BAKER LAW GROUP LLP
2    6363 Greenwich Dr., Ste. 140
     San Diego, California 92122                    JAN — 4 20i$
3    Telephone:(858)452-0093
     Facsimile:(858)750-1049                   i _ __.__. _,.__ _rt__._._.~. __
4    E-mail: michelle@bakerllp.com           A NTRAL DISTRICT OF CALIF"


5    Jason Whooper(SBN 279972
     JASON WHOOPER ATTO           Y AT
6    LAW
     6363 Greenwich Dr., Ste 140
7    San Diego, California 92122
     Telephone:(_619)957-5169
8    Facsimile:(619 717-2111
     E-mail: Cason@~asonwhooper.com
9
     Attorneys for Plaintiff JULIE STILLER
10
       Christopher J. Kondon(SBN 172339)
11     christopher.kondon klgates.com
       Saman Re~ali(SBN 74517)
12     saman.rejali klgates.com
       Kate Humme (SBN 305783)
13     kate.hummel klgates.com
       K&L GATE LLP
14     10100 Santa Monica Boulevard
     . Eighth Floor
15     Los Angeles, CA 90067
       Telephone: +1 310 552 5000
16     Facsimile: +1 310 552 5001
17   Attorneys for Defendant MMODAL
     SERVICES,LTD.
18
                             UNITED STATES DISTRICT COURT
19
                            CENTRAL DISTRICT OF CALIFORNIA
20

21   JULIE STILLER, an individual,
22                    Plaintiff,             Case No.: 5:18-cv-01067-DSF-E
23   vs.                                                               STIPULATED
                                               ROTECTI                  ORDER
24   MMODAL SERVICES,LTD, a
     corporation dba M*MODAL;and DOES 1
25   through 100, inclusive,                 rAssigned to the Honorable Dale S.
                                             Fischer; Magistrate Judge Charles F.
26                    Defendants.            Eick]
27

28


                     [PROPOSED]STIPULATED PROTECTIVE ORDER
       ~:~~-~u-a~os~--os-~


      1.    PURPOSE AND LIMITS OF THIS ORDER
 2          Discovery in this action are likely to involve production of confidential,
 ~3   proprietary, or private information for which special protection from public disclosure
 4    and from use for any purpose other than prosecuting this litigation may be warranted.
 5    Accordingly, Plaintiff Julie Stiller ("Plaintiff') and Defendant MModal Services, Ltd.,
 6    dba M*Modal("Defendant")(collectively, the "Parties") hereby stipulate to and
 7    petition the Court to enter the following Stipulated Protective Order (the "Order").
 8    The Parties acknowledge that this Order does not confer blanket protections on all
 9    disclosures or responses to discovery and that the protection it affords from public
10    disclosure and use extends only to the limited information or items that are entitled to
11    confidential treatment under the applicable legal principles. The Parties specifically
12    acknowledge that this Order does not automatically authorize the filing under seal of
13    material designated under this Order. Instead, the parties must comply with L.R. 79-
14    5.1 if they seek to file anything under seal. This Order also does not govern the use at
15    trial of material designated under this order.
16    2.    DESIGNATING PROTECTED MATERIAL
17          2.1    Over-Designation Prohibited. Any party or non-party who designates
18    information or items for protection under this Order as "CONFIDENTIAL" or
19 "HIGHLY CONFIDENTIAL —ATTORNEY EYES ONLY"(a "designator") must
20    only designate specific material that qualifies under the appropriate standards. To the
21    extent practicable, only those parts of documents, items, or oral or written
22    communications that require protection shall be designated. Designations with a
23    higher confidentiality level when a lower level would suffice are prohibited. Mass,
24    indiscriminate, or routinized designations are prohibited. Unjustified designations
25    expose the designator to sanctions, including the Court's striking all confidentiality
26    designations made by that designator. Designation under this Order is allowed only if
27    the designation is necessary to protect material that, if disclosed to persons not
28    authorized to view it, would cause competitive or other recognized harm. Material may

                                          2
                        [PROPOSED]STIPULATED PROTECTIVE ORDER
      5:1~-cv-01Q67-aS~=-E



     not be designated if it has been made public, or if designation is otherwise unnecessary
2    to protect a secrecy interest. If a designator learns that information or items that it
 3   designated for protection do not qualify for protection at all or do not qualify for the
4    level of protection initially asserted, that designator must promptly notify all parties
5    that it is withdrawing the mistaken designation.
6          2.2     Manner and Timing of Designations. Designation under this Order
7    requires the designator to affix the applicable legend("CONFIDENTIAL" or
 8 "HIGHLY CONFIDENTIAL —ATTORNEY EYES ONLY")to each page that

9    contains protected material. For testimony given in deposition or other proceeding, the
l0   designator shall specify all protected testimony and the level of protection being
11   asserted. It may make that designation during the deposition or proceeding, or may
12   invoke, on the record or by written notice to all parties on or before the next business
13   day, a right to have up to 21 days from the deposition or proceeding to make its
14   designation
15                 2.2.1 A party or non-party that makes original documents or materials
16         available for inspection need not designate them for protection until after the
17         inspecting party has identified which material it would like copied and
18         produced. During the inspection and before the designation, all material shall be
19         treated as HIGHLY CONFIDENTIAL —ATTORNEY EYES ONLY. After the
20         inspecting party has identified the documents it wants copied and produced, the
21         producing party must designate the documents, or portions thereof, that qualify
22         for protection under this Order.
23                 2.2.2 Parties shall give advance notice if they expect a deposition or other
24         proceeding to include designated material so that the other parties can ensure
25         that only authorized individuals are present at those proceedings when such
26         material is disclosed or used. The use of a document as an exhibit at a
27         deposition shall not in any way affect its designation. Transcripts containing
28         designated material shall have a legend on the title page noting the presence of

                                          3
                        [PROPOSED]STIPULATED PROTECTIVE ORDER
      ~i:18-cv-01067-D5F~-E



 1          designated material, and the title page shall be followed by a list of all pages
2          (including line numbers as appropriate)that have been designated, and the level
3           of protection being asserted. The designator shall inform the court reporter of
4          these requirements. Any transcript that is prepared before the expiration ofthe
5          21-day period for designation shall be treated during that period as if it had been
6           designated HIGHLY CONFIDENTIAL —ATTORNEY EYES ONLY unless
 7          otherwise agreed. After the expiration ofthe 21-day period, the transcript shall
 8          be treated only as actually designated.
9          2.3    Inadvertent Failures to Designate. An inadvertent failure to designate
10   does not, standing alone, waive protection under this Order. Upon timely assertion or
11   correction of a designation, all recipients must make reasonable efforts to ensure that
12   the material is treated according to this Order.
13   3.     CHALLENGING THE CONFIDENTIALITY DESIGNATIONS
l4          All challenges to confidentiality designations shall proceed under L.R. 37-1
15   through L.R. 37-4.
16   4.     ACCESS TO DESIGNATED MATERIAL
17         4.1    Basic Principles. A receiving party may use designated material only for
18   this litigation. Designated material may be disclosed only to categories of persons
19   under the conditions described in this Order.
20   4.2    Disclosure of CONFIDENTIAL Material Without Further Approval.
21          Unless otherwise ordered by the Court or permitted in writing by the designator,
22   a receiving party may disclose any material designated CONFIDENTIAL only to:
23                4.2.1 The receiving party's outside counsel of record in this action and
24          employees of outside counsel of record to whom disclosure is reasonably
25          necessary;
26                4.2.2 The officers, directors, and employees ofthe receiving party to
27          whom disclosure is reasonably necessary, and who have signed the Agreement
28          to Be Bound

                                                  D
                         [PROPOSED]STIPULATED PROTECTIVE ORDER
 1         (Exhibit A);
 2               4.2.3 Experts retained by the receiving party's outside counsel of record
 3         to whom disclosure is reasonably necessary, and who have signed the
4          Agreement to Be
 5         Bound (Exhibit A);
6                4.2.4 The Court and its personnel;
 7               4.2.5 Outside court reporters and their staff, professional jury or trial
 8         consultants, and professional vendors to whom disclosure is reasonably
9          necessary, and who have signed the Agreement to Be Bound (Exhibit A);
l0               4.2.6 During their depositions, witnesses in the action to whom
11         disclosure is reasonably necessary and who have signed the Agreement to Be
12         Bound (E~ibit A); and
13               4.2.7 The author or recipient of a document containing the material, or a
14         custodian or other person who otherwise possessed or knew the information.
IS         4.3   Disclosure of HIGHLY CONFIDENTIAL -ATTORNEY EYES
16   '~, ONLY Material Without Further Approval. Unless permitted in writing by the
17   designator, a receiving party may disclose material designated HIGHLY
18   CONFIDENTIAL —ATTORNEY EYES ONLY without further approval only to:
19               4.3.1 The receiving party's outside counsel of record in this action and
20         employees of outside counsel of record to whom it is reasonably necessary to
21         disclose the information;
22               4.3.2 The Court and its personnel;
23               4.3.3 Outside court reporters and their staff, professional jury or trial
24         consultants, and professional vendors to whom disclosure is reasonably
25         necessary, and who have signed the Agreement to Be Bound (Exhibit A); and
26               4.3.4 The author or recipient of a document containing the material, or a
27         custodian or other person who otherwise possessed or knew the information.
28

                                        5
                      [PROPOSED]STIPULATED PROTECTIVE ORDER
           4.4     Procedures for Approving or Objecting to Disclosure of HIGHLY
 2   CONFIDENTIAL -ATTORNEY EYES ONLY. Unless agreed to in writing by the
 3   designator:
 4                 4.4.1 A party seeking to disclose to in-house counsel any material
 5         designated HIGHLY CONFIDENTIAL —ATTORNEY EYES ONLY must first
6          make a written request to the designator providing the full name ofthe in-house
 7         counsel, the city and state of such counsel's residence, and such counsel's
 8         current and reasonably foreseeable future primary job duties and responsibilities
 9         in Buffdent detail to determine present or potential involvement in any
l0         competitive decision-making. In-house counsel are not authorized to receive
11         material designated HIGHLY CONFIDENTIAL —SOURCE CODE.
12                 4.4.2 A party seeking to disclose to an expert retained by outside counsel
13         of record any information or item that has been designated HIGHLY
14         CONFIDENTIAL —ATTORNEY EYES ONLY must first make a written
15         request to the designator that(1)identifies the general categories of HIGHI.,Y
16         CONFIDENTIAL —ATTORNEY EYES ONLY information that the receiving
17         party seeks permission to disclose to the expert,(2)sets forth the full name of
18         the expert and the city and state of his or her primary residence,(3) attaches a
19         copy ofthe expert's current resume,(4) identifies the expert's current
20         employer(s),(5)identifies each person or entity from whom the expert has
21         received compensation or funding for work in his or her areas of expertise
22        (including in connection with litigation) in the past five years, and (6) identifies
23        (by name and number of the case, filing date, and location of court) any
24         litigation where the expert has offered expert testimony, including by
25         declaration, report, or testimony- at deposition or trial, in the past five years. If
26         the expert believes any of this information at(4)-(6)is subject to a
27         confidentiality obligation to a third party, then the expert should provide
28         whatever information the expert believes can be disclosed without violating any

                                          6
                        [PROPOSED]STIPULATED PROTECTIVE ORDER
              t'~




 1         confidentiality agreements, and the party seeking to disclose the information to
2          the expert shall be available to meet and confer with the designator regarding
 3         any such confidentiality obligations.
 4                  4.4.3 A party that makes a request and provides the information specified
 5         in paragraphs 4.4.1 or 4.4.2 may disclose the designated material to the
6          identified in-house counsel or expert unless, within seven days of delivering the
 7         request, the party receives a written objection from the designator providing
 8         detailed grounds for the objection.
 9                  4.4.4 All challenges to objections from the designator shall proceed
10         under L.R. 37-1 through L.R. 37-4.
11   5.    PROSECUTION BAR
12         Absent written consent from the designator, any individual who receives access
13   to HIGHLY CONFIDENTIAL —ATTORNEY EYES ONLY information shall not be
14   involved in the prosecution of patents or patent applications concerning the field ofthe
15   invention of the patents-in-suit for the receiving party or its acquirer, successor,
16   predecessor, or other affiliate during the pendency of this action and for one year after
17   its conclusion, including any appeals. "Prosecution" means drafting, amending,
18   advising on the content of, or otherwise affecting the scope or content of patent claims
19   or specifications. These prohibitions shall not preclude counsel from participating in
20   reexamination or inter partes review proceedings to challenge or defend the validity of
21   any patent, but counsel may not participate in the drafting of amended claims in any
22   such proceedings.
23   6.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
24         IN OTHER LITIGATION
25                  6.1   Subpoenas and Court Orders. This Order in no way excuses
26   noncompliance with a lawful subpoena or court order. The purpose ofthe duties
27   described in this section is to alert the interested parties to the existence of this Order
28


                          [PROPOSED]STIPULATED PROTECTIVE ORDER
      5:18-cv-01(77-D~;F-~



     and to give the designator an opportunity to protect its confidentiality interests in the
 2   court where the subpoena or order issued.
 3         6.2    Notification Requirement. If a party is served with a subpoena or a
 4   court order issued in other litigation that compels disclosure of any information or
 5   items designated in this action as CONFIDENTIAL,HIGHLY CONFIDENTIAL —
6    ATTORNEY EYES ONLY that party must:
 7                6.2.1 Promptly notify the designator in writing. Such notification shall
 8         include a copy ofthe subpoena or court order;
 9                6.2.2 Promptly notify in writing the party who caused the subpoena or
10         order to issue in the other litigation that some or all of the material covered by
11         the subpoena or order is subject to this Order. Such notification shall include a
12         copy of this Order; and
13                6.2.3 Cooperate with all reasonable procedures sought by the designator
14         whose material may be affected.
15   7.    UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
16         If a receiving party learns that, by inadvertence or otherwise, it has disclosed
17   designated material to any person or in any circumstance not authorized under this
18   Order, it must immediately(1) notify in writing the designator ofthe unauthorized
19   disclosures,(2)use its best efforts to retrieve all unauthorized copies ofthe designated
20   material,(3)inform the person or persons to whom unauthorized disclosures were
21   made of all the terms of this Order, and (4)use reasonable efforts to have such person
22   or persons execute the Agreement to Be Bound (Exhibit A).
23   8.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24         PROTECTED MATERIAL
25         When a producing party gives notice that certain inadvertently produced
26   material is subject to a claim of privilege or other protection, the obligations ofthe
27   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
28   This provision is not intended to modify whatever procedure may be established in an

                                          8
                        [PROPOSED]STIPULATED PROTECTIVE ORDER
      5:18-cv-C1106~7-DSF=~~ C



 1   e-discovery order that provides for production without prior privilege review pursuant
2    to Federal Rule of Evidence 502(d) and (e).
 3   9.     FILING UNDER SEAL
4           Without written permission from the designator or a Court order, a party may
5    not file in the public record in this action any designated material. A party seeking to
6    file under seal any designated material must comply with L.R. 79-5.1. Filings may be
 7   made under seal only pursuant to a court order authorizing the sealing ofthe specific
8    material at issue. The fact that a document has been designated under this Order is
9    insufficient to justify filing under seal. Instead, parties must explain the basis for
10   confidentiality of each document sought to be filed under seal. Because a party other
11   than the designator will often be seeking to file designated material, cooperation
12   between the parties in preparing, and in reducing the number and extent of, requests
13   for under seal filing is essential. If a receiving party's request to file designated
14   material under seal pursuant to L.R. 79-5.1 is denied by the Court, then the receiving
15   party mayfile the material in the public record unless(1)the designator seeks
16   reconsideration within four days ofthe denial, or(2) as otherwise instructed by the
17   I Court.
18   10.    FINAL DISPOSITION
19          Within 60 days after the final disposition of this action, each party shall return
20   all designated material to the designator or destroy such material, including all copies,
21   abstracts, compilations, summaries, and any other format reproducing or capturing any
22   designated material. The receiving party must submit a written certification to the
23   designator by the 60-day deadline that(1)identifies(by category, where appropriate)
24   all the designated material that was returned or destroyed, and (2)affirms that the
25   receiving party has not retained any copies, abstracts, compilations, summaries, or any
26   other format reproducing or capturing any ofthe designated material. This provision
27   shall not prevent counsel from retaining an archival copy of all pleadings, motion
28   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,

                                                  D
                        [PROPOSED]STIPULATED PROTECTIVE ORDER
     ~ 5:1~i-cv-O~Q67-DSF-E



 1    deposition and trial exhibits, expert reports, attorney work product, and consultant and
2    expert work product, even if such materials contain designated material. Any such
 3   archival copies remain subject to this Order.
4

 5   SO STIPULATED.
6

 7          All other signatories listed, and whose behalf the filing is submitted, concur in
 8   the filing's content and have authorized the filing.
9

10   Dated: December 21, 2018                By: s/ Michelle Baker
                                                Michelle Baker
11                                              Jason A. Whooper
12                                                Attorneys for Plaintiff JULIE
                                                  STILLER
13

14
                                                 K&L Gates LLP
15

l6

17   Dated: December 21, 2018                By: s/ Kate G. Hummel
                                                Christopher J. Kondon
18                                              Saman M. Rejali
                                                Kate G. Hummel
19
                                                  Attorneys for Defendant
20                                                MMODAL SERVICES,LTD.

21

22    APPROVED AND SO ORDERED.

23

24    Dated:   /~~~/9'
                ~~
                                                            United States Magistrate Judge
25

26

27

28

                                          10
                        [PROPOSED]STIPULATED PROTECTIVE ORDER
C~s~k 5:18-cv-0067-DSF-E



 1                                           EXHIBIT A
 2                                AGREEMENT TO BE BOUND
 3           I,                                             , of
 4   declare under penalty of perjury that I have read in its entirety and understand the
 5   Protective Order that was issued by the United States District Court for the Central
6    District of California on                             in the case of Julie Stiller v. MModal
 7   Services, Ltd. Dba M*Modal, Case No. 5:18-cv-01067-DSF-E. I agree to comply with
 8   and to be bound by all the terms of this Protective Order, and I understand and
9    acknowledge that failure to so comply could expose me to sanctions and punishment
l0   for contempt. I solemnly promise that I will not disclose in any manner any
11   information or item that is subject to this Protective Order to any person or entity
12   except in strict compliance with this Order.
13           I further agree to submit to the jurisdiction of the United States District Court for
14   the Central District of California for the purpose of enforcing this Order, even if such
15   enforcement proceedings occur after termination of this action.
16           I hereby appoint                                  at
17   as my California agent for service of process in connection with this action or any
18   proceedings related to enforcement of this Order.
19

20   Date:
21   City and State where sworn and signed:
22

23   Printed name:
24

25   ~ Signature:
26

27

28

                                             1
                          EXHIBIT A -STIPULATED PROTECTIVE ORDER
